internal_revenue_service number release date index number --------------------------------------- ----------------------------- ----------------------------------- re --------------------------------------- -------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-126385-10 date november legend donor spouse son date date date trust year year accountant company ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ --------------------- -------------------------- ------------------------------------------------------------------------------------------------ ------------------- ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------- --------------------------------------------------- dear ------------------------------- this letter responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate gst_exemption to transfers to a_trust facts the facts and representations submitted are summarized as follows on date donor created an irrevocable_trust trust article three sec_2 of trust provides that the trustee shall pay to or apply for the benefit of donor spouse and son as much of the net_income and principal of the trust at such times or times that the trustee in its sole and absolute discretion determines to or for the benefit of donor spouse and son until donor dies upon donor’s death trust will continue for the benefit of son and plr-126385-10 his descendants trust was funded with shares of stock in company on date and date on date donor and spouse each filed a year form_709 united_states gift and generation-skipping_transfer_tax return to report the date transfer to trust donor and spouse elected to treat the transfer to trust as made one-half by each spouse under sec_2513 when accountant prepared the form sec_709 accountant failed to allocate donor’s available gst_exemption and spouse’s available gst_exemption to the date transfer to the trust accountant did not prepare and donor did not file any year form_709 to report the date transfer to trust date and date are subsequent to date for purposes of sec_2504 and prior to date for purposes of sec_2632 it is represented that donor and spouse attached the trust instrument and an appraisal of the property transferred to trust to the year form sec_709 for purposes of sec_6501 more than three years has passed since date the date the year form sec_709 were filed donor and spouse request an extension of time under sec_301_9100-3 to allocate donor’s gst_exemption and spouse’s gst_exemption to the date transfer to trust based on the gift_tax value of the transfer as of the date of the transfer to the trust donor requests an extension of time under sec_301_9100-3 to allocate donor’s gst_exemption to the date transfer to trust based on the gift_tax value of the transfer assets as of the date of the transfer to the trust law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2504 provides that if the time has expired under sec_6501 within which a tax may be assessed under chapter on the transfer of property by gift made during a preceding_calendar_period the value thereof shall for purposes of computing the tax under this chapter be the value as finally determined within the meaning of sec_2001 for purposes of this chapter sec_25_2504-2 of the gift_tax regulations provides that if the time has expired under sec_6501 within which a gift_tax may be assessed under chapter on the transfer of property by gift made during a preceding_calendar_period and the gift was made after date the amount of the taxable gift or the amount of the increase in taxable_gifts for purposes of determining the correct amount of taxable_gifts for the plr-126385-10 preceding_calendar_periods is the amount that is finally determined for gift_tax purposes and such amount may not be thereafter adjusted the rule in this paragraph applies to adjustments involving all issues relating to the gift including valuation issues and legal issues involving the interpretation of the gift_tax law sec_2513 provides generally that a gift made by one spouse to any person other than his spouse shall for the purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_25_2513-1 provides that if one spouse transferred property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable at the time of the gift and severable from the interest transferred to the spouse in revrul_56_439 1956_2_cb_605 a gift is made in trust pursuant to which the trustee is to distribute any part or all of the income or principal of the trust to or among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determines in its sole discretion the ruling concludes that under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination therefore the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip plr-126385-10 sec_2631 as in effect for the tax years at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by such individual’s spouse then such gift shall also be treated as if made one-half by each spouse for purposes of the gst tax sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such plr-126385-10 other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in the present case trust provides in part that the trustee shall pay to or apply for the benefit of spouse as much of the net_income and principal of the trust at such times that the trustee in its sole and absolute discretion determines to or for the benefit of spouse until donor dies spouse’s interests in the income and principal of trust are not susceptible of determination and therefore her interests are not severable from the interests that the other beneficiaries have in trust see revrul_56_439 however under sec_2504 the time for determining whether gift split treatment is effective with respect to the date transfer to trust has expired therefore for purposes of plr-126385-10 chapter donor and spouse will be treated as the transferor of one-half of the value of the entire property transferred to trust on date donor is the transferor of the entire amount of the date transfer for both gift and gst tax purposes based upon the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore donor and spouse are granted an extension of time of days from the date of this letter to allocate donor’s gst_exemption and spouse’s gst_exemption to the date transfer to trust based on the gift_tax value of the transfer as of the date of the transfer to the trust in addition donor is granted an extension of time of days from the date of this letter to allocate donor’s gst_exemption to the date transfer to trust based on the gift_tax value of the transfer as of the date of the transfer to the trust the allocations should be made on supplemental form sec_709 for the appropriate calendar_year and filed with the internal_revenue_service cincinnati service center- stop cincinnati ohio a copy of this letter should be attached to the supplemental form sec_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we are not ruling on whether trust will have a zero inclusion_ratio as a result of the allocations of donor’s gst_exemption and spouse’s gst_exemption to the date transfer to trust and the allocation of donor’s gst_exemption to the date transfer to trust the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-126385-10 in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by ____________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
